DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of invention(s)  & species in the reply filed on 6/28/21 is acknowledged.  
	The traversal is on the ground(s) that:
There is some degree of correspondence between feature(s) of each Group(s);
There is no undue burden on the examiner.  
	This is not found persuasive because:
Degree of correspondence is non-sequitur.  The standard is differing feature(s) or terms.  This is a comparison between claim(s) 1 & 17; the independent combination claim(s) for each Group(s).  Claim(s) 1 recites, inter alia, row units.  Claim(s) 17 recites, inter alia, a chamber & a broader prime mover.  Accordingly each Group(s) has at least partially non-overlapping searches; & potentially differing rejections.  
What constitutes an undue burden may be open to argument, but that there is an additional burden is clear.  Each additional claim(s) to treat is an additional burden.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Balmer (4,475,819).
Balmer (4,475,819) disclose(s):
Implement, figure(s) 1;
Material, first line(s) , abstract;
at least one bin 38;
a plurality of row units, 55-56, best seen figure(s) 8;
metering assembly 10, 29 & 49;
meter 12 & 33;
a plurality of segments, 18, best seen figure(s) 2;
a plurality of primary nozzles 21;
a plurality of secondary nozzles, discharge end of 23, figure(s) 8;
fan 43;
a plurality of conduit(s) 23;
face, tangent plane -between 19 & 22, figure(s) 2;
chamber 29;
chamber inlet(s), between 49 & 29, figure(s) 1
a plurality of walls, radial portions of 19, figure(s) 3;
a plurality of segments, those formed by & -between the radial portions of 19, figure(s) 3;
conduit(s) connectors 18 A & B, inter alia;
a plurality of outlet(s), 24 & at 37.
	With regard to claim(s) 5, the chamber has an inlet(s) in communication with the fan & a plurality of outlet(s) in communication with the segments.  
	With regard to claim(s) 6; note that the primary nozzles are within the chamber outlet(s) as they extend upward via 37.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balmer (4,475,819).
	With regard to claim(s) 1-7, if a reference(s) anticipates a claim(s), then that claim(s) is obvious in view of that reference(s) by logic, deductive reasoning & set theory.  
	With regard to claim(s) 8-9, as the applicant has failed to show criticality or unexpected results, the recited nozzle area ranges & ratios are considered to be a matter of design choice.  
.  

	Conclusion
Be advised a substantial portion of the cited prior art reads on applicant’s claimed invention(s).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911.  The fax phone numbers for the organization where this application or proceeding is assigned are (703)305-7687 for regular communications and (703)308-0552 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)308-1134.
/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3651